EXHIBIT 10.2


HCP, INC.
3-YEAR LTIP RSU AGREEMENT
THIS 3-YEAR LTIP RSU AGREEMENT (this “Agreement”) is effective as of
[__________], 20[__] (the “Award Date”) by and between HCP, Inc., a Maryland
corporation (the “Corporation”), and [__________] (the “Participant”).
W I T N E S S E T H
WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
(the “Committee”) has determined that the Participant is eligible to receive an
award of restricted stock units, as described below; and
WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.
2.Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant a target award (the “Award”) of [__________] stock units (the
“Performance Units”) with respect to the performance period beginning on January
1, [__________] and ending on December 31, [__________] (the “Performance
Period”). As used herein, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock solely for purposes of the
Plan and this Agreement. The Performance Units shall be used solely as a device
for the determination of the payment to eventually be made to the Participant if
such Performance Units vest pursuant to Section 3. The Performance Units shall
not be treated as property or as a trust fund of any kind. The Committee is the
Administrator of the Plan for purposes of the Performance Units. The Award is
subject to all of the terms and conditions set forth in this Agreement, and is
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Committee, as such rules
are in effect from time to time.
3.Vesting. Subject to this Section 3 and Section 8, the number of Performance
Units ultimately earned and vested under the Award shall be determined in
accordance with Exhibit A attached hereto based on whether the Corporation has
attained certain pre-established performance goals with respect to the
Performance Period. The determination as to whether the Corporation has attained
the performance goals set forth in Exhibit A


1

--------------------------------------------------------------------------------




with respect to the Performance Period shall be made by the Committee (the
“Committee Determination”). The Committee Determination shall be made no later
than March 15 following the end of the Performance Period (or such earlier time
as provided in Section 9(b)). The Performance Units shall not be deemed vested
pursuant to any other provision of this Agreement earlier than the date that the
Committee makes such determination.
4.Continuance of Employment. Except as otherwise expressly provided in Section
8, the vesting schedule requires continued employment through the date of the
Committee Determination (the “Vesting Period”), as provided in Section 3, as a
condition to the vesting of the Award and the rights and benefits under this
Agreement. Employment for only a portion of the Vesting Period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment as provided in Section 8 below or under
the Plan.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without Cause (as defined herein), confers upon the Participant any right to
remain employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
5.Dividend and Voting Rights.
(a)Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights with respect to the Performance Units and any shares of
Common Stock underlying or issuable in respect of such Performance Units until
such shares of Common Stock are actually issued to and held of record by the
Participant.
(b)Dividend Equivalent Rights. Subject to vesting as provided below, the
Participant will have the right to receive, with respect to each Performance
Unit, an amount equal to the amount of any ordinary cash dividend paid by the
Corporation on a share of Common Stock as to which the related dividend record
date occurs on or after the first day of the Performance Period and before the
date on which the Performance Unit is settled pursuant to Section 7 (a “Dividend
Equivalent Right”). Any Dividend Equivalent Right credited with respect to an
outstanding Performance Unit that does not vest pursuant to Section 3 shall
immediately terminate upon the forfeiture of such Performance Unit, and the
Participant shall not be entitled to any payment with respect thereto. In the
case of Dividend Equivalent Rights credited with respect to an outstanding
Performance Unit that vests pursuant to Section 3, the Dividend Equivalent
Rights will be paid to the Participant


2



--------------------------------------------------------------------------------




in cash (without interest) as soon as practicable after the Committee
Determination and in all events not later than March 15 of the year that follows
the end of the Performance Period. Dividend Equivalent Rights will not be paid
to the Participant with respect to any Performance Units that are forfeited or
terminated pursuant to Section 3 or 8.
6.Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.
7.Timing and Manner of Payment. As soon as administratively practical following
the Committee Determination (and in all events no later than March 15 of the
year that follows the end of the Performance Period or such time as provided in
Section 9(b)), the Corporation shall deliver to the Participant a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) equal to the number of Performance Units subject
to the Award that vest in accordance with Section 3; provided, however, that in
the event that the vesting and payment of the Performance Units is triggered by
the Participant’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) and the Participant is a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of
such separation from service, the Participant shall not be entitled to any
payment of the Performance Units until the earlier of (a) the date which is six
months after the Participant’s separation from service with the Corporation for
any reason other than death, or (b) the date of the Participant’s death, if and
to the extent such delay in payment is required to comply with Section 409A of
the Code. The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Performance Units is subject to
the condition precedent that the Participant or other person entitled under the
Plan to receive any shares with respect to the vested Performance Units deliver
to the Corporation any representations or other documents or assurances that the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements. The Participant shall have no
further rights with respect to any Performance Units that are paid or that
terminate pursuant to this Agreement.
8.Termination of Employment or Services. Notwithstanding any provisions to the
contrary in any employment agreement, the HCP, Inc. Executive Severance Plan (as
it may be amended from time to time, the “Severance Plan”), the HCP, Inc.
Executive Change in Control Severance Plan or successor plan (as it may be
amended from time to time, the “CIC Severance Plan”), or any other severance
plan adopted by the Corporation, the provisions set forth in this Section 8 are
applicable in the event of a termination of the Participant’s employment with
the Corporation and its Subsidiaries.
(a)    Qualifying Termination. If, at any time during the Vesting Period, the
Participant ceases to be employed by the Corporation or one of its Subsidiaries
(the date of such termination of employment is referred to as the Participant’s
“Severance


3



--------------------------------------------------------------------------------




Date”) as a result of (i) the Participant’s death or Disability, or (ii) a
termination of employment by the Corporation or one of its Subsidiaries without
Cause (as defined herein), then, subject to the release requirement set forth in
the following paragraph, the Performance Units will remain outstanding during
the remainder of the Vesting Period and will remain subject to Section 3. The
Participant will be entitled to the number of Performance Units the Participant
would have received in accordance with Section 3, if any, had the Participant
remained employed until the end of the Vesting Period.
Any benefit to the Participant pursuant to the preceding paragraph (other than
in connection with the Participant’s death) is subject to the condition
precedent that (x) the Participant has fully executed a valid and effective
release (in the form attached to the Severance Plan or, if such release is
executed on or after a Change in Control Event, in the form attached to the CIC
Severance Plan, or in either case such other form as the Committee may
reasonably require in the circumstances, which other form shall be substantially
similar to the form attached to the Severance Plan or the CIC Severance Plan, as
the case may be, that would otherwise apply in the circumstances but with such
changes as the Committee may determine to be required or reasonably advisable in
order to make the release enforceable and otherwise compliant with applicable
laws), (y) such executed release is delivered by the Participant to the
Corporation so that it is received by the Corporation in the time period
specified below, and (z) such release is not revoked by the Participant
(pursuant to any revocation rights afforded by applicable law). In order to
satisfy the requirements of this paragraph, the Participant’s release referred
to in the preceding sentence must be delivered by the Participant to the
Corporation so that it is received by the Corporation no later than twenty-five
(25) calendar days after the Participant’s Severance Date (or such later date as
may be required for an enforceable release of the Participant’s claims under the
United States Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
to the extent the ADEA is applicable in the circumstances, in which case the
Participant will be provided with either twenty-one (21) or forty-five (45)
days, depending on the circumstances of the termination, to consider the
release). In addition, the Corporation may require that the Participant’s
release be executed no earlier than the Participant’s Severance Date. If the
period during which the Participant is permitted to consider the release in
accordance with this paragraph begins in one calendar year and ends in a second
calendar year, the payment of any Stock Units that remain eligible to vest
pursuant to the preceding paragraph shall not be made earlier than the second
calendar year.
(b)    Forfeiture of Performance Units upon Certain Terminations of Employment.
If, at any time during the Vesting Period, the Participant ceases to be employed
by the Corporation or one of its Subsidiaries as a result of (i) a termination
of employment by the Corporation or one of its Subsidiaries for Cause, or (ii) a
termination of employment by the Participant, excluding any termination
contemplated by Section 8(a) (other than a termination contemplated by Section
8(a) but as to which the Participant did not timely satisfy any applicable
release requirement pursuant to Section 8(a)) and subject to the next paragraph,
all of the Performance Units shall be automatically terminated and cancelled in
full, effective as of the Severance Date, and this Agreement shall be null and
void and of no further force and effect.


4



--------------------------------------------------------------------------------




If, however, the Participant ceases to be employed by the Corporation or one of
its Subsidiaries and such termination of employment is a result of a retirement
or resignation by the Participant (other than (x) any termination contemplated
by Section 8(a) and (y) a termination of employment by the Corporation or one of
its Subsidiaries for Cause) and, immediately after such termination of
employment, the Participant is a member of the Board or provides consulting
services to the Corporation or one of its Subsidiaries under a written
consulting agreement entered into by and between the Participant and the
Corporation or one of its Subsidiaries, then the termination of employment rules
of the preceding paragraph shall not apply when the Participant ceases to be
employed by the Corporation or one of its Subsidiaries but shall apply if and
when, and effective as of the time that, the Participant ceases to be a member
of the Board or ceases to provide consulting services to the Corporation or one
of its Subsidiaries under such a written consulting agreement. For clarity, the
Participant’s obligations under a confidentiality, noncompetition,
non-solicitation, cooperation or similar clause or agreement shall not
constitute “consulting services” for purposes of the preceding sentence.
(c)    Termination of Performance Units. Any Performance Units that are not
vested on the date of the Committee Determination (after giving effect to such
Committee Determination) shall terminate. If any unvested Performance Units are
terminated pursuant to Section 8(b) or this Section 8(c), such Performance Units
shall automatically terminate and be cancelled as of the Severance Date or as of
the date of the Committee Determination, as the case may be, without payment of
any consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.
(d)    Definitions. As used in this Agreement:
(i)    “Cause” shall have the meaning set forth in the Severance Plan.
(ii)    “Disability” means a “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code or as otherwise determined by the
Administrator).
9.    Adjustments upon Specified Events; Change in Control Event.
(a)Adjustments. Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of
Performance Units then outstanding and the number and kind of securities that
may be issued in respect of the Award. No such adjustment shall be made with
respect to any ordinary cash dividend for which dividend equivalents are paid
pursuant to Section 5(b).
(b)Change in Control Event. Upon the occurrence, at any time during the Vesting
Period, of a Change in Control Event with respect to the Corporation and
notwithstanding any provision of Section 7.2 or 7.3 of the Plan, any employment
agreement, the Severance Plan, the CIC Severance Plan (or successor plan) or any
other


5



--------------------------------------------------------------------------------




severance plan adopted by the Corporation, the Performance Period for all
outstanding Awards will be shortened, if such Performance Period has not already
ended, so that the Performance Period will be deemed to have ended on the day of
the Change in Control Event and the Committee Determination pursuant to Section
3 shall be made not later than 20 days following the Change in Control Event.
The Vesting Period will be deemed to end on the date of the Change in Control
Event even though the Committee Determination may not occur until after such
date, such that a Participant employed by the Corporation or a Subsidiary on the
date of the Change in Control Event shall be fully vested in any Performance
Units that vest as a result of the Committee Determination even if the
Participant does not remain employed by the Corporation or a Subsidiary through
the date of the Committee Determination. A Participant shall become vested in a
number of Performance Units, if any, determined in accordance with Section 3
based on such shortened Performance Period. On or as soon as administratively
practical following the Change in Control Event (and in all events no later than
thirty (30) days following such Change in Control Event), the Corporation shall
deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Performance Units that vest in accordance with this Section 9(b).
10.Tax Withholding. Upon vesting of any Performance Units or any distribution of
shares of Common Stock in respect of the Performance Units, the Corporation
shall reduce the number of shares to be delivered by (or otherwise reacquire)
the appropriate number of whole shares, valued at their then fair market value,
to satisfy any withholding obligations of the Corporation or its Subsidiaries
with respect to such distribution of shares at the minimum applicable
withholding rates; provided, however, that in the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
the Performance Units, the Corporation (or a Subsidiary) shall be entitled to
require a cash payment by or on behalf of the Participant and/or to deduct from
other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment.
11.Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
12.Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by


6



--------------------------------------------------------------------------------




reference. The Participant agrees to be bound by the terms of the Plan and this
Agreement. The Participant acknowledges having read and understanding the Plan,
the Prospectus for the Plan and this Agreement. Unless otherwise expressly
provided in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not (and shall not
be deemed to) create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
13.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Any such
amendment must be in writing and signed by the Corporation. Any such amendment
that materially and adversely affects the Participant’s rights under this
Agreement requires the consent of the Participant in order to be effective with
respect to the Award. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof. The Participant acknowledges receipt of a copy of
this Agreement, the Plan and the Prospectus for the Plan.
14.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Performance
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to the Performance Units, as and when
payable hereunder. The Award has been granted to the Participant in addition to,
and not in lieu of, any other form of compensation otherwise payable or to be
paid to the Participant.
15.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
16.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.
17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland without regard to conflict
of law principles thereunder.


7



--------------------------------------------------------------------------------




18.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.
19.Clawback Policy. The Performance Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the
Performance Units or any shares of Common Stock or other cash or property
received with respect to the Performance Units (including any value received
from a disposition of the shares acquired upon payment of the Performance
Units).
THE PARTICIPANT’S ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN
AWARD RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE
CONSTITUTES THE PARTICIPANT’S AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND
THAT THE AWARD IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE
PLAN AND THIS AGREEMENT.
* * *
[The remainder of this page is intentionally left blank.]






8



--------------------------------------------------------------------------------






EXHIBIT A
Award Subject to Relative TSR Performance. The Award shall be eligible to vest
in accordance with this Exhibit A. The Award will be subject to forfeiture and
cancellation by the Corporation if the Corporation’s performance during the
Performance Period does not meet or exceed the Threshold goal for the
Performance Period. Performance at or above the Threshold level will result in
the Award becoming vested in the amount set forth below. The vesting for
performance between the Threshold and Target levels and Target and High levels,
respectively, shall be based on linear interpolation. In no event will the Award
vest as to more than 200% of the target number of Performance Units subject to
the Award.
Performance
Threshold
Target
High
Relative Three-Year Total Stockholder Return of the Corporation
25th  
percentile ranking
50th  
percentile ranking
80th  
percentile ranking or above
Percentage of Award Vesting
50%
100%
200%

“Total Stockholder Return” or “TSR” means total stockholder return, meaning
stock price appreciation from the beginning to the end of the Performance
Period, plus dividends and distributions (other than stock dividends as to which
an adjustment is made as provided below) made or declared (assuming such
dividends or distributions are reinvested in the applicable company’s common
stock on the date of distribution, with non-cash dividends or distributions
valued at their fair market value at the time of distribution) during the
Performance Period. For purposes of computing TSR, the stock price at the
beginning of the Performance Period will be the closing price of a share of
common stock on the first trading day of the Performance Period, and the stock
price at the end of the Performance Period will be the average closing price of
a share of common stock over the 10 trading days ending on the last trading day
of the Performance Period, adjusted for stock splits, reverse stock splits, and
stock dividends. As to a stock which goes ex-dividend during such 10-trading day
period, the closing prices as to such stock for the portion of such period
preceding the ex-dividend date shall be equitably and proportionately adjusted
to exclude the amount of the related dividend as the dividend will be treated as
reinvested as provided above.
“Relative Three-Year Total Stockholder Return” shall be based on the
Corporation's three-year TSR for the Performance Period compared to the
three-year TSRs of the companies that constitute the [__________] Index at the
beginning of the Performance Period and that, throughout the Performance Period,
remain traded on a national securities exchange, as such term is defined by the
SEC, excluding the following:
•
The following constituents:

o
[__________]; and

•
Any other constituent that is subject during the Performance Period to a merger,
sale or spin-off of all or substantially all of its assets, or other business
combination that would artificially distort its TSR, provided that if the
constituent is the acquirer



A-1



--------------------------------------------------------------------------------





or survivor in any such merger or other business combination and its stock
remains traded on a national securities exchange following such merger or other
business combination, the constituent shall not be excluded for these purposes.
In determining Relative Three-Year Total Stockholder Return, in the event that
the Corporation’s TSR for the Performance Period is equal to the TSR(s) for the
Performance Period of one or more other companies in the comparison group (as
provided above), the Corporation’s TSR will be deemed to be greater than the TSR
of such other comparison group member(s) for that period.


A-2

